Case 08-28225   Doc 2218-3    Filed 08/26/21 Entered 08/26/21 16:28:03   Desc
                             Exhibit A Page 1 of 2




                     Exhibit A
                  Case 08-28225                   Doc 2218-3           Filed 08/26/21 Entered 08/26/21 16:28:03                           Desc
                                                                      Exhibit A Page 2 of 2

                                                                                  EXHIBIT A

                                                               LANCELOT INVESTORS FUND, L.P., et al.,
                                                                        February 1 through May 31, 2021

                                                                                  Summary Sheet


In re:                                       )   IN PROCEEDINGS UNDER                 Fees Previously Requested:       $ 1,611,758.75   NAME OF APPLICANT:
   Lancelot Investors Fund, L.P., et al.,    )   CHAPTER 7                            Fees Previously Awarded:         $ 1,609,205.75    Huron Consulting
                                             )                                                                                           Services LLC
                                             )                                        Expenses Previously Requested:   $     8,931.25   ROLE IN THE CASE:
                                             )   Case No. 08-28225, et al.            Expenses Previously Awarded:     $     8,931.25    Financial Advisors
                                             )   (Jointly Administered)                                                                 to the Trustee
   Debtors.                                  )                                        CURRENT APPLICATION:
                                                                                      Fees Requested                   $     9,977.50
                                                                                      Expenses Requested               $          -
                                                                                                                       $     9,977.50

   PROFESSIONALS
                                                                                                                                                Fees Billed
   Employee Name                                 Titles                                Current Hours Billed                 Rate              in Application
   Martin, Timothy                               Managing Director                                       2.1           $       995.00                 2,089.50
   Wooley, Erin                                  Director                                              13.6                    580.00                 7,888.00
   Joseph, Anju P.                               Director                                                 -                    535.00                       -
                                                                                                       15.7                                 $         9,977.50
   Less 50% for Travel                                                                                                                                    -
   Total fees covering February 1, 2021
   through May 31, 2021                                                                                                                     $        9,977.50


                                                                                  Total Hourly Blended Rate            $       635.51


* Bill rate adjustment consistent with competitive market rates and years of experience.
